DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akcasu, US 2013/0116967 in view of Born, US 7,154,815.
Regarding claim 1, Akcasu discloses a horological device designed to indicate the position of a celestial body, wherein it comprises: 
- a circuit for determining a current time (abstract, [0029], [0090]), 
- a circuit for determining a geographical position of the timepiece (abstract, [0029], [0090]),
- a means designed to determine the position of the celestial body as a function of the current time and of the geographical position of the timepiece [0091]-[0098], 
- a display system comprising a first hand, a second hand (figure 5) and a means designed to drive the rotation of the said hands in a main plane of the timepiece and to display the determined position of the celestial body (microprocessor).

The similar astronomical watch of Born shows a true analog display with hands used to display the determined position of a celestial body.
It would have been obvious before the effective filing date of the claimed invention to use the true analog display of Born to display the position of a celestial as determined by Akcasu for the purpose implementing a physical display on a user’s wrist rather than a smart phone or tablet.
Regarding claim 2, Akcasu and Born disclose the display system is designed to: 
- in a first mode of operation of the timepiece, display the current time (clock, figures 3, 5), and 
- in a second mode of operation of the timepiece, display the determined position of the celestial body (Sun, Moon, etc.  see [0115]).
Regarding claim 3, Akcasu and Born disclose the position of the celestial body is determined in a horizontal coordinates system centred on the timepiece using an azimuth and an angle of elevation (figure 3-5), which coordinate system is defined by a horizontal plane and a vertical axis, the hand driving means being designed to determine a cardinal axis in the horizontal plane and to orient a first hand with respect to the cardinal axis according to the determined azimuth of the celestial body (see [0108]-[0131]).
Regarding claim 4, Akcasu and Born disclose the means for driving the hands is designed to position a second hand, with respect to a reference axis associated with the 
Regarding claim 5, Akcasu and Born disclose the means for driving the hands is designed to orient the second hand with respect to the horizontal plane at the determined angle of elevation pA of the celestial body (figures 3-5 and see [0108]-[0131]).
Regarding claim 6, Akcasu and Born disclose means for selecting a celestial body from a plurality of celestial bodies (Figure 2, 15 allows for selection of sun or moon or orbit).
Regarding claim 7, Akcasu and Born disclose a selection means for selecting a mode of operation of the timepiece (Figure 2, 15 allows for selection of clock mode).
Regarding claim 8, Akcasu and Born disclose the horological device is a wristwatch.
Regarding claim 9, Akcasu and Born disclose the hand driving means include a motor (Born, col. 3 lines 40-45).
Regarding claim 10, Akcasu and Born disclose the first hand and the second hand are driven by the means for driving the hands to display a coordinate of the determined position of the celestial body (Born, col. 8 lines 25-35).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833